Exhibit 10.1

 

RIGEL PHARMACEUTICALS, INC.

Shares of Common Stock

(par value $0.001 per share)

 

Controlled Equity OfferingSM

 

Sales Agreement

 

August 18, 2015

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Rigel Pharmaceuticals, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as
follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through the Agent shares of common stock (the “Placement Shares”) of the
Company, par value $0.001 per share (the “Common Stock”) ; provided, however,
that in no event shall the Company issue or sell through the Agent such number
or dollar amount of Placement Shares that would (a) exceed the number or dollar
amount of shares of Common Stock registered on the effective Registration
Statement (defined below) pursuant to which the offering is being made,
(b) exceed the number of authorized but unissued shares of Common Stock,
(c) exceed the number or dollar amount of shares of Common Stock permitted to be
sold under Form S-3 (including Instruction I.B.6. thereof, if applicable) or
(d) exceed the number or dollar amount of shares of Common Stock for which the
Company has filed a Prospectus Supplement (defined below) (the lesser of (a),
(b), (c) and (d), the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that Agent shall have no obligation in connection with such compliance.  The
issuance and sale of Placement Shares through Agent will be effected pursuant to
the Registration Statement filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”) on July 13, 2015, although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-203956), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder.  The Company has prepared a
prospectus supplement to the base

 

--------------------------------------------------------------------------------


 

prospectus included as part of the registration statement, which prospectus
supplement relates to the Placement Shares to be issued from time to time by the
Company (the “Prospectus Supplement”).  The Company will furnish to the Agent,
for use by the Agent, copies of the base prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Placement Shares to be issued from time to time by the Company.  The
Company may file one or more additional registration statements from time to
time that will contain a prospectus and related prospectus supplement, if
applicable (which shall be a Prospectus Supplement), with respect to the
Placement Shares.  Except where the context otherwise requires, such
registration statement(s), including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.”  The base prospectus or base
prospectuses, including all documents incorporated therein by reference,
included in the Registration Statement, as it may be supplemented, if necessary,
by any Prospectus Supplement, in the form in which such prospectus or
prospectuses and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act
Regulations, together with the then issued Issuer Free Writing Prospectus(es)
(defined below), is herein called the “Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
System, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify the Agent by email notice (or other method mutually agreed to in
writing by the parties) of the number of Placement Shares to be issued, the time
period during which sales are requested to be made, any limitation on the number
of Placement Shares that may be sold in any one day and any minimum price below
which sales may not be made (a “Placement Notice”), the form of which is
attached hereto as Schedule 1.  The Placement Notice shall originate from any of
the individuals from the Company set forth on Schedule 3 (with a copy to each of
the other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the Agent set forth on Schedule 3, as
such Schedule 3 may be amended from time to time.  The Placement Notice shall be
effective unless and until (i) the Agent declines to accept the terms contained
therein for any

 

2

--------------------------------------------------------------------------------


 

reason, in its sole discretion, which declination must occur within two
(2) Business Days (as defined below) of the receipt of the Placement Notice,
(ii) the entire amount of the Placement Shares thereunder have been sold,
(iii) the Company suspends or terminates the Placement Notice or (iv) this
Agreement has been terminated under the provisions of Section 12.  The amount of
any discount, commission or other compensation to be paid by the Company to
Agent in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2.  It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein.  In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 

3.                                      Sale of Placement Shares by Agent. 
Subject to the terms and provisions of this Agreement, the Agent, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable state and
federal laws, rules and regulations and the rules of the NASDAQ Global Market
(the “Exchange”), to sell the Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice.  The Agent will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
the Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds
(as defined below) payable to the Company, with an itemization of the deductions
made by the Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales.  Subject to the terms of the Placement Notice, the
Agent may sell Placement Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Securities Act
Regulations, including without limitation sales made directly on the Exchange,
on any other existing trading market for the Common Stock or to or through a
market maker.  Subject to the terms of a Placement Notice, the Agent may also
sell Placement Shares by any other method permitted by law, including but not
limited to in privately negotiated transactions, subject to prior written
consent by the Company.  “Trading Day” means any day on which Common Stock is
traded on the Exchange.

 

4.                                      Suspension of Sales.  The Company or the
Agent may, upon notice to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares (a “Suspension”); provided,
however, that such Suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  While a Suspension is in effect any obligation under Sections 7(l),
7(m), and 7(n) with respect to the delivery of certificates, opinions, or
comfort letters to the Agent, shall be waived, provided, however, that such
waiver shall not apply for the Representation Date (defined below) occurring on
the date that the Company files its annual report on Form 10-K. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against any other party unless it

 

3

--------------------------------------------------------------------------------


 

is made to and acknowledged by one of the individuals named on Schedule 3
hereto, as such Schedule may be amended from time to time.

 

5.                                      Sale and Delivery to the Agent;
Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Agent’s acceptance of the terms of a
Placement Notice, and unless the sale of the Placement Shares described therein
has been declined, suspended, or otherwise terminated in accordance with the
terms of this Agreement, the Agent, for the period specified in the Placement
Notice, will use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares up to the amount specified, and otherwise in accordance with
the terms of such Placement Notice.  The Company acknowledges and agrees that
(i) there can be no assurance that the Agent will be successful in selling
Placement Shares, (ii) the Agent will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by the Agent to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Placement Shares as required under this
Agreement and (iii) the Agent shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by the Agent and the Company.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the third (3rd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The Agent shall notify the
Company of each sale of Placement Shares on the date of such sale.  The amount
of proceeds to be delivered to the Company on a Settlement Date against receipt
of the Placement Shares sold (the “Net Proceeds”) will be equal to the aggregate
sales price received by the Agent, after deduction for (i) the Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the Agent’s
or its designee’s account (provided the Agent shall have given the Company
written notice of such designee at least one (1) Trading Day prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form.  On each
Settlement Date, the Agent will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date.  The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date through no fault of the Agent, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10(a) hereto, it will (i) hold the Agent harmless against any loss,
claim, damage, or expense (including reasonable legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company or
its transfer agent (if applicable) and (ii) pay to

 

4

--------------------------------------------------------------------------------


 

the Agent any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Agent may request in writing at least one (1) full Business
Day before the Settlement Date.  The certificates for the Placement Shares, if
any, will be made available by the Company for examination and packaging by the
Agent in The City of New York not later than noon (New York time) on the
Business Day prior to the Settlement Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount, (B) the amount available for
offer and sale under the currently effective Registration Statement and (C) the
amount authorized from time to time to be issued and sold under this Agreement
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee, and notified to the Agent in writing. 
Under no circumstances shall the Company cause or request the offer or sale of
any Placement Shares pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing.  Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Placement Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with Agent that as
of the date of this Agreement and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement speaks as of a different time:

 

(a)                                 Registration Statement and Prospectus.  The
Company and, assuming no act or omission on the part of the Agent that would
make such statement untrue, the transactions contemplated by this Agreement meet
the requirements for and comply with the applicable conditions for the use of
Form S-3 under the Securities Act.  The Registration Statement has been filed or
will be filed with the Commission and has been or will be declared effective by
the Commission under the Securities Act prior to the issuance of any Placement
Notices by the Company.  The Prospectus Supplement will name the Agent as the
agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose.  The Registration Statement and the offer and sale
of Placement Shares pursuant to this Agreement hereby meet the requirements of
Rule 415 under the Securities Act and comply in all material respects with said
Rule.  Any statutes, regulations, contracts or other documents that are required
to be described in the Registration Statement or the Prospectus or to be filed
as exhibits to the Registration Statement have been or will be so described or
filed.  Copies of the Registration Statement, the Prospectus, and any amendments
or supplements thereto and all Incorporated Documents that were filed with the
Commission on or prior to the date of this Agreement have been delivered, or are
available through EDGAR, to the Agent and its counsel.  The Company has not
distributed and, prior to the later to occur of each

 

5

--------------------------------------------------------------------------------


 

Settlement Date and completion of the distribution of the Placement Shares, will
not distribute any offering material in connection with the offering or sale of
the Placement Shares other than the Registration Statement and the Prospectus
and any Issuer Free Writing Prospectus (as defined below) to which the Agent has
consented, any such consent not to be unreasonably withheld conditioned or
delayed.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“RIGL.”  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange, nor has the Company
received any notification that the Commission or the Exchange is contemplating
terminating such registration or listing.  To the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Exchange.  The
Company has no reason to believe that it will not in the foreseeable future
continue to be in compliance with all such listing and maintenance requirements.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement, when it became or becomes effective, did not, and will
not, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading.  The Prospectus and any amendment and supplement thereto, on the
date thereof and at each Applicable Time (defined below), did not or will not
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Incorporated Documents did not, and
any further Incorporated Documents filed after the date of this Agreement will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by Agent specifically
for use in the preparation thereof.

 

(c)                                  Conformity with Securities Act and Exchange
Act.  The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, and the Incorporated
Documents, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.  At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act.

 

(d)                                 Financial Information.  The financial
statements of the Company included or incorporated by reference in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, together with the related notes and schedules, comply in all material
respects with the requirements of the Securities Act and the Exchange Act and
present fairly, in all material respects, the financial position of the Company
at the dates indicated and the statements of operations, statements of
stockholders’ equity and statements of cash flows of the Company for the periods
specified (subject to normal year end audit adjustments for interim financial
statements) and have been prepared in conformity with GAAP (as defined below)
applied on a consistent basis during the periods involved; the summary and
selected financial

 

6

--------------------------------------------------------------------------------


 

data with respect to the Company and the Subsidiaries (as defined below)
included in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, fairly present in all material respects the
information shown therein as at the respective dates and for the respective
periods specified and are derived from the financial statements set forth in the
Registration Statement and the Prospectus and other accounting records of the
Company.  No other schedules or financial statements are required to be included
in the Registration Statement, or the Prospectus. The Company and the
Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto),
and the Prospectus; and all disclosures contained or incorporated by reference
in the Registration Statement, the Prospectus and the Issuer Free Writing
Prospectuses, if any, regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply, in all material
respects, with Regulation G of the Exchange Act and Item 10 of Regulation S-K
under the Securities Act, to the extent applicable.

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to the Agent for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the versions of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(f)                                   Organization.  The Company and each of its
Subsidiaries (as defined below) has been duly organized and is validly existing
as a corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own its properties and conduct its business as
currently being conducted and as described in the Registration Statement and the
Prospectus, and is duly qualified as a foreign corporation for the transaction
of business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure to be so qualified in any such
jurisdiction would not reasonably be expected to, individually or in the
aggregate, have a material adverse effect on the assets, business, operations,
financial condition, prospects, stockholders’ equity or results of operations of
the Company and the Subsidiaries (as defined below) taken as a whole, or prevent
or materially interfere with the consummation of the transactions contemplated
hereby (a “Material Adverse Effect”).

 

(g)                                  Subsidiaries.  The Company has no
subsidiaries other than those set forth on Schedule 4 (collectively, the
“Subsidiaries”).  The Company does not own, directly or indirectly, any shares
of stock or any other equity or long-term debt securities of any other
corporation or have any equity interest in any other corporation, partnership,
joint venture, association, trust or other entity.

 

(h)                                 No Violation or Default.  Neither the
Company nor any of its Subsidiaries are in breach or violation of nor in default
under (nor has any event occurred which, with notice, lapse of time or both,
would result in any breach or violation of, constitute a default under or give
the holder of any indebtedness (or a person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (i)  its charter or by-laws or similar organizational
documents; (ii)  any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which any of its properties or assets may be bound or affected; or
(iii) any law or statute or any judgment, order, rule or regulation of any court
or arbitrator or

 

7

--------------------------------------------------------------------------------


 

governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  To the Company’s knowledge, no other party under any material
contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would have a Material
Adverse Effect.

 

(i)                                     No Material Adverse Change.  Subsequent
to the respective dates as of which information is given in the Registration
Statement, the Prospectus and the Free Writing Prospectuses, if any (including
any Incorporated Document), there has not been (i) any Material Adverse Effect
or the occurrence of any development that the Company reasonably expects will
result in a Material Adverse Effect, (ii) other than as contemplated by this
Agreement, any transaction which is material to the Company and the Subsidiaries
taken as a whole, (iii) any obligation or liability, direct or contingent
(including any off-balance sheet obligations), incurred by the Company or any
Subsidiary, which is material to the Company and the Subsidiaries taken as a
whole, (iv) any material change in the capital stock (other than as a result of
the sale of Placement Shares) or outstanding long-term indebtedness of the
Company or any of its Subsidiaries or (v) any dividend or distribution of any
kind declared, paid or made on the capital stock of the Company or any
Subsidiary, other than in each case above in the ordinary course of business or
as otherwise disclosed in the Registration Statement or Prospectus (including
any document deemed incorporated by reference therein).

 

(j)                                    Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and nonassessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights pursuant to the Company’s charter, bylaws or any
agreement or other instrument to which the Company is a party or by which the
Company is bound.  The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein and such authorized capital stock conforms in
all material respects to the description thereof set forth in the Registration
Statement and the Prospectus.  The description of the securities of the Company
in the Registration Statement and the Prospectus is complete and accurate in all
material respects.  Except as disclosed in or contemplated by the Registration
Statement or the Prospectus, as of the date referred to therein, there are no
options, warrants, agreements, commitments, contracts or other rights in
existence to purchase or acquire from the Company whether through a conversion,
exchange or otherwise any shares of the capital stock of the Company or other
securities (other than as a result of the grant of stock options under the
Company’s existing equity incentive plans after the date(s) set forth in the
Registration Statement and the Prospectus.

 

(k)                                 Authorization; Enforceability.  The Company
has full legal right, power and authority to enter into this Agreement and to
perform the transactions contemplated hereby.  This Agreement has been duly
authorized, executed and delivered by the Company and constitutes a legal, valid
and binding agreement of the Company, enforceable in accordance with its terms,
except as rights to indemnification or contribution hereunder may be limited by
federal or state securities laws and except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles.

 

8

--------------------------------------------------------------------------------


 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly authorized, validly issued, fully paid and nonassessable
and free and clear of any pledge, lien, encumbrance, security interest or other
claim (other than any pledge, lien, encumbrance, security interest or other
claim arising from an act or omission of the Agent or a purchaser), including
any statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act.  The Placement Shares, when issued, will conform in all
material respects to the description of the Placement Shares contained in the
Registration Statement and the Prospectus under the caption “Description of
Capital Stock”.

 

(m)                             No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any court or
arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company of this Agreement or the
issuance and sale by the Company of the Placement Shares, except for (i) the
registration of the Placement Shares under the Securities Act; and (ii) such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by the Agent.

 

(n)                                 No Preferential Rights.  Except as set forth
in the Registration Statement and the Prospectus, (i) no person, as such term is
defined in Rule 1-02 of Regulation S-X promulgated under the Securities Act
(each, a “Person”), has the right, contractual or otherwise, to cause the
Company to issue or sell to such Person any Common Stock or shares of any other
capital stock or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, rights of co-sale or
any other rights (whether pursuant to a “poison pill” provision or otherwise) to
purchase any Common Stock or shares of any other capital stock or other
securities of the Company, (iii)  no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Placement Shares, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.

 

(o)                                 Independent Public Accounting Firm.  Ernst &
Young LLP (the “Accountant”), whose report on the financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated by reference into
the Registration Statement and the Prospectus, are and, during the periods
covered by their report, were an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States).  To the Company’s knowledge the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

9

--------------------------------------------------------------------------------


 

(p)                                 Enforceability of Agreements.  All
agreements between the Company and third parties expressly referenced in the
Prospectus, other than such agreements that have expired by their terms or the
termination of which is disclosed in documents filed by the Company on EDGAR,
are legal, valid and binding obligations of the Company enforceable in
accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited by federal or state securities laws or public policy
considerations in respect thereof, except for any unenforceability that,
individually or in the aggregate, would not have a Material Adverse Effect.

 

(q)                                 No Litigation.  Except as set forth in the
Registration Statement or the Prospectus, there are no legal, governmental or
regulatory actions, suits or proceedings pending, nor, to the Company’s
knowledge, any legal, governmental or regulatory audits or investigations, to
which the Company or a Subsidiary is a party or to which any property of the
Company or any of its Subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its Subsidiaries,
would have a Material Adverse Effect or materially and adversely affect the
ability of the Company to perform its obligations under this Agreement; to the
Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by others
that, individually or in the aggregate, would have a Material Adverse Effect or
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement; and (i) there are no current or pending legal,
governmental or regulatory audits or investigations, actions, suits or
proceedings that are required under the Securities Act to be described in the
Prospectus that are not so described; and (ii) there are no contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement that are not so filed.

 

(r)                                    Consents and Permits.  Except as
disclosed in the Registration Statement and the Prospectus, the Company and its
Subsidiaries have made all filings, applications and submissions required by,
possesses and is operating in compliance with, all approvals, licenses,
certificates, certifications, clearances, consents, grants, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign governmental or regulatory authorities
(including, without limitation, the United States Food and Drug Administration
(the “FDA”), the United States Drug Enforcement Administration or any other
foreign, federal, state, provincial, court or local government or regulatory
authorities including self-regulatory organizations engaged in the regulation of
clinical trials, pharmaceuticals, biologics or biohazardous substances or
materials) necessary for the ownership or lease of their respective properties
or to conduct its businesses as described in the Registration Statement and the
Prospectus (collectively, “Permits”), except for such Permits the failure of
which to possess, obtain or make the same would not have a Material Adverse
Effect; the Company and its Subsidiaries are in compliance with the terms and
conditions of all such Permits, except where the failure to be in compliance
would not have a Material Adverse Effect; all of the Permits are valid and in
full force and effect, except where any invalidity, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect;
and neither the Company nor any of its Subsidiaries has received any written
notice of proceedings relating to the limitation, revocation, cancellation,
suspension, modification or non-renewal of any such Permit which, individually
or in the aggregate, if the subject of an unfavorable decision, ruling or

 

10

--------------------------------------------------------------------------------


 

finding, would be reasonably expected to have a Material Adverse Effect, or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course to the extent
required.  To the extent required by applicable laws and regulations of the FDA,
the Company or the applicable Subsidiary has submitted to the FDA an
Investigational New Drug Application or amendment or supplement thereto for each
clinical trial it has conducted or sponsored or is conducting or sponsoring; all
such submissions were in material compliance with applicable laws and rules and
regulations when submitted and no material deficiencies have been asserted by
the FDA with respect to any such submissions.

 

(s)                                   Regulatory Filings.  Except as disclosed
in the Registration Statement and the Prospectus, neither the Company nor any of
its Subsidiaries has failed to file with the applicable regulatory authorities
(including, without limitation, the FDA, or any foreign, federal, state,
provincial or local governmental or regulatory authority performing functions
similar to those performed by the FDA) any required filing, declaration,
listing, registration, report or submission, except for such failures that,
individually or in the aggregate, would not have a Material Adverse Effect;
except as disclosed in the Registration Statement and the Prospectus, all such
filings, declarations, listings, registrations, reports or submissions were in
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority with respect to any such
filings, declarations, listings, registrations, reports or submissions, except
for any deficiencies that, individually or in the aggregate, would not have a
Material Adverse Effect.  The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign governmental bodies exercising comparable authority.

 

(t)                                    Intellectual Property.  Except as
disclosed in the Registration Statement and the Prospectus, the Company and its
Subsidiaries own, possess, license or have other rights to use all foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”), necessary for the conduct
of their respective businesses as now conducted except to the extent that the
failure to own, possess, license or otherwise hold adequate rights to use such
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect.  Except as disclosed in the Registration Statement and
the Prospectus (i) there are no rights of third parties to any such Intellectual
Property owned by the Company and its Subsidiaries; (ii) to the Company’s
knowledge, there is no infringement by third parties of any such Intellectual
Property; (iii) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the Company’s and its
Subsidiaries’ rights in or to any such Intellectual Property, and the Company is
unaware of any facts which could form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. § 135) has been commenced
against

 

11

--------------------------------------------------------------------------------


 

any patent or patent application described in the Prospectus as being owned by
or licensed to the Company; and (vii) the Company and its Subsidiaries have
complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of clauses
(i)-(vii) above, for any such infringement by third parties or any such pending
or threatened suit, action, proceeding or claim as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect,
and except, in the case of clause (vii) above, for any non-compliance as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

(u)                                 Clinical Studies.  To the Company’s
knowledge, the preclinical studies and tests and clinical trials conducted or
sponsored by the Company and described in the Prospectus were, and, if still
pending, are being, conducted in all material respects in accordance with the
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional and scientific standards for products or product
candidates comparable to those being developed by the Company; the descriptions
of such studies, tests and trials, and the results thereof, contained in the
Prospectus are accurate and complete in all material respects; the Company is
not aware of any tests, studies or trials not described in the Prospectus, the
results of which reasonably call into question the results of the tests, studies
and trials described in the Prospectus; and the Company has not received any
written notice or correspondence from the FDA or any foreign, state or local
governmental body exercising comparable authority or any institutional review
board or comparable authority requiring the termination, suspension, clinical
hold or material modification of any tests, studies or trials.

 

(v)                                 Market Capitalization.  At the time the
Registration Statement was originally declared effective, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met or will meet the then applicable requirements for the use of
Form S-3 under the Securities Act, including but not limited to Instruction
I.B.1 of Form S-3.  The aggregate market value of the outstanding voting and
non-voting common equity (as defined in Securities Act Rule 405) of the Company
held by persons other than affiliates of the Company (as defined in Securities
Act Rule 405, those that directly, or indirectly through one or more
intermediaries, control, or are controlled by, or are under common control with,
the Company)  (the “Non-Affiliate Shares”), was equal to or greater than $75
million (calculated by multiplying (x) the highest price at which the common
equity of the Company was last sold on the Exchange within 60 days of the date
of the filing of the Registration Statement times (y) the number of
Non-Affiliate Shares).  The Company is not a shell company (as defined in
Rule 405 under the Securities Act) and has not been a shell company for at least
12 calendar months previously and if it has been a shell company at any time
previously, has filed current Form 10 information (as defined in Instruction
I.B.6 of Form S-3) with the Commission at least 12 calendar months previously
reflecting its status as an entity that is not a shell company.

 

(w)                               No Material Defaults.  Neither the Company nor
any of the Subsidiaries has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The Company has not filed a report pursuant to
Section 13(a) or 15(d) of the Exchange Act since the filing of its last Annual
Report on Form

 

12

--------------------------------------------------------------------------------


 

10-K, indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

(x)                                 Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor any of their respective directors,
officers or controlling persons has taken, directly or indirectly, any action
designed, or that has constituted or might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

 

(y)                                 Broker/Dealer Relationships.  Neither the
Company nor any of the Subsidiaries or any related entities (i) is required to
register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or (ii) directly or indirectly through one or more intermediaries,
controls or is a “person associated with a member” or “associated person of a
member” (within the meaning set forth in the FINRA Manual).

 

(z)                                  No Reliance.  The Company has not relied
upon the Agent or legal counsel for the Agent for any legal, tax or accounting
advice in connection with the offering and sale of the Placement Shares.

 

(aa)                          Taxes.  The Company and each of its Subsidiaries
have filed all federal, state, local and foreign income and franchise tax
returns and other material tax returns which have been required to be filed by
the Company or a Subsidiary, or have properly requested extensions thereof, and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to so file or pay would not reasonably be expected to have a
Material Adverse Effect.  Except as otherwise disclosed in or contemplated by
the Registration Statement or the Prospectus, no tax deficiency has been
determined adversely to the Company or any of its Subsidiaries which has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The Company has no knowledge of any federal, state or
other governmental tax deficiency, penalty or assessment which has been or might
be asserted against it which would not reasonably be expected to have a Material
Adverse Effect.

 

(bb)                          Title to Real and Personal Property.  Except as
set forth in the Registration Statement or the Prospectus, the Company and its
Subsidiaries have good and marketable title to all real property owned by them,
good and valid title to all tangible personal property described in the
Registration Statement or the Prospectus as being owned by them that are
material to the businesses of the Company or such Subsidiary, in each case free
and clear of all liens, encumbrances and claims, except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect. 
Any real or tangible personal property described in the Registration Statement
or Prospectus as being leased by the Company and any of its Subsidiaries is held
by them under valid, existing and enforceable leases, except those that (A) do
not materially interfere with the use made or proposed to be made of such
property by the Company or any of its Subsidiaries or (B) would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

Each of the properties of the Company and its Subsidiaries complies with all
applicable codes, laws and regulations (including, without limitation, building
and zoning codes, laws and regulations and laws relating to access to such
properties), except if and to the extent disclosed in the Registration Statement
or Prospectus or except for such failures to comply that would not, individually
or in the aggregate, reasonably be expected to interfere in any material respect
with the use made and proposed to be made of such property by the Company and
its Subsidiaries or otherwise be reasonably expected to have a Material Adverse
Effect.  None of the Company or its subsidiaries has received from any
governmental or regulatory authorities any notice of any condemnation of, or
zoning change affecting, the properties of the Company and its Subsidiaries, and
the Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

 

(cc)                            Environmental Laws.  Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(dd)                          Disclosure Controls.  The Company and each of its
Subsidiaries maintain systems of internal accounting controls designed to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles (“GAAP”) and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus).  The Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15 and 15d-15) for the Company and designed such disclosure controls
and procedures to provide reasonable assurance that material information
relating to the Company and each of its Subsidiaries is made known to the
certifying officers by others within those entities, including during the period
in which the Company’s Annual Report

 

14

--------------------------------------------------------------------------------


 

on Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-K for the fiscal year most recently ended (such date,
the “Evaluation Date”).  The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
were effective.  Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls.

 

(ee)                            Sarbanes-Oxley.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any applicable provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder.  Each of the principal executive officer and
the principal financial officer of the Company (or each former principal
executive officer of the Company and each former principal financial officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the Commission.  For purposes of the preceding sentence, “principal executive
officer” and “principal financial officer” shall have the meanings given to such
terms in the Sarbanes-Oxley Act.

 

(ff)                              Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to Agent pursuant to
this Agreement.

 

(gg)                            Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would result in a Material
Adverse Effect.

 

(hh)                          Investment Company Act.  Neither the Company nor
any of the Subsidiaries is or, after giving effect to the offering and sale of
the Placement Shares, will be an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(ii)                                  Operations.  The operations of the Company
and its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency having jurisdiction over the Company (collectively, the “Money Laundering
Laws”), except as would not result in a Material Adverse Effect; and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its

 

15

--------------------------------------------------------------------------------


 

Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened.

 

(jj)                                Off-Balance Sheet Arrangements.  There are
no transactions, arrangements and other relationships between and/or among the
Company, and/or, to the knowledge of the Company, any of its affiliates and any
unconsolidated entity, including, but not limited to, any structural finance,
special purpose or limited purpose entity (each, an “Off Balance Sheet
Transaction”) that would reasonably be expected to affect materially the
Company’s liquidity or the availability of or requirements for its capital
resources, including those Off Balance Sheet Transactions described in the
Commission’s Statement about Management’s Discussion and Analysis of Financial
Conditions and Results of Operations (Release Nos.  33-8056; 34-45321; FR-61),
required to be described in the Prospectus which have not been described as
required.

 

(kk)                          Underwriter Agreements.  The Company is not a
party to any agreement with an agent or underwriter for any other
“at-the-market” or continuous equity transaction.

 

(ll)                                  ERISA.  To the knowledge of the Company,
(i) each material employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”) (except to the extent where any non-compliance would not
result in material liability to the company) ; (ii) during the last six plan
years, no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred which would result in a material
liability to the Company with respect to any such plan excluding transactions
effected pursuant to a statutory or administrative exemption; and (iii) for each
such plan that is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

(mm)                  Forward Looking Statements.  No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) (a “Forward Looking Statement”) contained in the Registration
Statement and the Prospectus has been made or reaffirmed without a reasonable
basis or has been disclosed other than in good faith.

 

(nn)                          Agent Purchases.  The Company acknowledges and
agrees that the Agent has informed the Company that the Agent may, to the extent
permitted under the Securities Act and the Exchange Act, purchase and sell
Common Stock for its own account while this Agreement is in effect, provided,
that (i) no such purchase or sales shall take place while a Placement Notice is
in effect (except to the extent each Agent may engage in sales of Placement
Shares purchased or deemed purchased from the Company as a “riskless principal”
or in a

 

16

--------------------------------------------------------------------------------


 

similar capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by the Agent.

 

(oo)                          Margin Rules.  Neither the issuance, sale and
delivery of the Placement Shares nor the application of the proceeds thereof by
the Company as described in the Registration Statement and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

 

(pp)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Subsidiaries reasonably believe are
adequate for the conduct of their properties and as is customary for companies
engaged in similar businesses in similar industries.

 

(qq)                          No Improper Practices.  (i) Neither the Company
nor, to the Company’s knowledge, the Subsidiaries, nor to the Company’s
knowledge, any of their respective executive officers has, in the past five
years, made any unlawful contributions to any candidate for any political office
(or failed fully to disclose any contribution in violation of law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, municipal, or foreign office or other person charged with similar public
or quasi-public duty in violation of any law or of the character required to be
disclosed in the Prospectus; (ii) no relationship, direct or indirect, exists
between or among the Company or, to the Company’s knowledge, any Subsidiary or
any affiliate of any of them, on the one hand, and the directors, officers and
stockholders of the Company or, to the Company’s knowledge, any Subsidiary, on
the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, or stockholders of the Company or, to the Company’s knowledge, any
Subsidiary, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) except as described in the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or, to the Company’s knowledge, any Subsidiary to or for the benefit of
any of their respective officers or directors or any of the members of the
families of any of them; (v) the Company has not offered, or caused any
placement agent to offer, Common Stock to any person with the intent to
influence unlawfully (A) a customer or supplier of the Company or any Subsidiary
to alter the customer’s or supplier’s level or type of business with the Company
or any Subsidiary or (B) a trade journalist or publication to write or publish
favorable information about the Company or any Subsidiary or any of their
respective products or services, and (vi) neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any employee or agent of the Company or any
Subsidiary has made any payment of funds of the Company or any Subsidiary or
received or retained any funds in violation of any law, rule or regulation
(including, without limitation, the Foreign Corrupt Practices Act of 1977),
which payment, receipt or retention of funds is of a character required to be
disclosed in the Registration Statement or the Prospectus.

 

(rr)                                Status Under the Securities Act.  The
Company was not and is not an ineligible issuer as defined in Rule 405 under the
Securities Act at the times specified in Rules 164 and 433 under the Securities
Act in connection with the offering of the Placement Shares.

 

17

--------------------------------------------------------------------------------


 

(ss)                              No Misstatement or Omission in an Issuer Free
Writing Prospectus. Each Issuer Free Writing Prospectus, as of its issue date
and as of each Applicable Time (as defined in Section 24 below), did not, does
not and will not, through the completion of the Placement for which such Issuer
Free Writing Prospectus is used or deemed used, include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any Incorporated Document
that has not been superseded or modified.  The foregoing sentence does not apply
to statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the Agent
specifically for use therein.

 

(tt)                                No Conflicts.  Neither the execution of this
Agreement by the Company, nor the issuance, offering or sale of the Placement
Shares, nor the consummation by the Company of any of the transactions
contemplated herein, nor the compliance by the Company with the terms and
provisions hereof will conflict with, or will result in a breach of, any of the
terms and provisions of, or has constituted or will constitute a default under,
or has resulted in or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company pursuant to the
terms of any contract or other agreement to which the Company may be bound or to
which any of the property or assets of the Company is subject, except (i) such
conflicts, breaches or defaults as may have been waived and (ii) such conflicts,
breaches and defaults that would not reasonably be expected to have a Material
Adverse Effect; nor will such action result (x) in any violation of the
provisions of the organizational or governing documents of the Company, or
(y) in any material violation of the provisions of any statute or any order,
rule or regulation applicable to the Company or of any court or of any federal,
state or other regulatory authority or other government body having jurisdiction
over the Company, other than, with respect to clause (y) only, any violation
that would not reasonably be expected to have a Material Adverse Effect.

 

(uu)                          Sanctions.  (i) The Company represents that,
neither the Company nor any of its Subsidiaries (collectively, the “Entity”) or,
to the Entity’s knowledge, any director, officer, employee, agent, affiliate or
representative of the Entity, is a government, individual, or entity (in this
paragraph (uu), “Person”) that is, or is owned or controlled by a Person that
is:

 

(A)  the subject of any applicable sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions administered by the U.S. Department of Treasury’s Office of
Foreign Assets Control or other relevant sanctions authority (including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria).

 

(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory in violation of any applicable Sanctions; or

 

18

--------------------------------------------------------------------------------


 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)  The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past five (5) years, it has
not knowingly engaged in, is not now knowingly engaged in, and will not engage
in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

(vv)                          Stock Transfer Taxes.  On each Settlement Date,
all stock transfer or other taxes (other than income taxes) which are required
to be paid in connection with the sale and transfer of the Placement Shares to
be sold hereunder will be, or will have been, fully paid or provided for by the
Company and all laws imposing such taxes will be or will have been fully
complied with.

 

(ww)                      Compliance with Laws.  Each of the Company and its
Subsidiaries: (A) is and at all times has been in compliance in all material
respects with all statutes, rules, or regulations applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product manufactured or distributed by the Company or its
Subsidiaries (“Applicable Laws”), except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect;
(B) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the FDA or any
other governmental authority alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possesses all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in material violation of any term of any such Authorizations;
(D) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such governmental authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any governmental authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action;
(F) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete and correct on
the date filed (or were corrected or supplemented by a subsequent submission),
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; and (G) has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post-sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to

 

19

--------------------------------------------------------------------------------


 

initiate any such notice or action.  Without limiting the generality of the
foregoing, neither the Company nor any of its Subsidiaries, nor, to the
knowledge of the Company, any of their respective employees, officers, directors
and agents, nor any of their respective business operations, is in violation of
any applicable Health Care Laws, except where the failure to be in compliance
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. For purposes of this Agreement, “Health Care Laws”
means: (i) the Federal Food, Drug, and Cosmetic Act and the regulations
promulgated thereunder, including the U.S. Prescription Drug Marketing Act of
1987, as amended, and the regulations promulgated thereunder; (ii) all federal,
state, local and all foreign health care related fraud and abuse laws,
including, without limitation, the U.S. Anti-Kickback Statute (42 U.S.C.
Section 1320a-7b(b)), the U.S. Civil False Claims Act (31 U.S.C. Section 3729 et
seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes; (iii) any criminal laws
relating to health care fraud and abuse, including but not limited to 18 U.S.C.
Sections 286 and 287, and the health care fraud criminal provisions under the
U.S. Health Insurance Portability and Accountability Act of 1996 (“HIPAA”);
(iv) the Standards for Privacy of Individually Identifiable Health Information,
the Security Standards, the Standards for Electronic Transactions and Code Sets
promulgated under HIPAA (42 U.S.C. Section 1320d et seq.), the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), and the regulations promulgated thereunder and any state
or non-U.S. counterpart thereof or other law or regulation the purpose of which
is to protect the privacy of individuals or prescribers; (iv) the U.S.
Controlled Substances Act; (v) any laws or regulations that govern participation
in or coverage or reimbursement from any U.S. or state health care program,
including but not limited to the federal TRICARE statute (10 U.S.C. §1071 et
seq.), the Veterans Administration drug pricing program (38 U.S.C.
Section 8126), and any regulations promulgated thereunder; (vi) quality, safety
and accreditation standards and requirements of any applicable federal, state,
local or foreign laws or regulatory bodies; and (vii) any and all other
applicable health care laws and regulations in any jurisdiction, as well as
contractual agreements mandated by such laws. Additionally, neither the Company
nor any of its Subsidiaries, nor, to the knowledge of the Company, any of their
respective employees, officers, directors, agents or contractors has been
excluded, suspended or debarred from participation in any federal health care
program or, to the knowledge of Company and its Subsidiaries, is subject to an
inquiry, investigation, proceeding, or other similar matter that could subject
the Company, any of its Subsidiaries, or any of their respective employees,
officers, directors, agents or contractors to exclusion, suspension or
debarment.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with Agent that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by Agent under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify the Agent promptly of the time when any subsequent amendment to the
Registration Statement,

 

20

--------------------------------------------------------------------------------


 

other than documents incorporated by reference, has been filed with the
Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon the Agent’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in such Agent’s reasonable opinion,
may be necessary or advisable in connection with the distribution of the
Placement Shares by the Agent (provided, however, that the failure of the Agent
to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares or a security convertible into the Placement Shares unless a copy thereof
has been submitted to Agent within a reasonable period of time before the filing
and the Agent has not reasonably objected in writing thereto within two
(2) Business Days (provided, however, that the failure of the Agent to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect the Agent’s right to rely on the representations and
warranties made by the Company in this Agreement and the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent any opportunity to object to such filing if such filing does not name
the Agent and does not relate to the transactions contemplated by this
Agreement, and provided, further, that the only remedy Agent shall have with
respect to the failure by the Company to seek such consent shall be to cease
making sales under this Agreement) and the Company will furnish to the Agent at
the time of filing thereof a copy of any document that upon filing is deemed to
be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; and (iv) the Company will cause
each amendment or supplement to the Prospectus to be filed with the Commission
as required pursuant to the applicable paragraph of Rule 424(b) of the
Securities Act or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not file
any amendment or supplement with the Commission under this Section 7(a), based
on the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise the Agent, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.  The Company will advise the Agent promptly after
it receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares or for additional information related to the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus.

 

21

--------------------------------------------------------------------------------


 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by the Agent under the Securities Act with
respect to the offer and sale of the Placement Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), the Company will comply in all material respects with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act.  If the Company has omitted any
information from the Registration Statement pursuant to Rule 430B under the
Securities Act, it will use its best efforts to comply with the provisions of
and make all requisite filings with the Commission pursuant to said Rule 430B
and to notify the Agent promptly of all such filings.  If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Agent to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay any such amendment or supplement
if, in the reasonable judgment of the Company, it is in the best interests of
the Company to do so.

 

(d)                                 Listing of Placement Shares.  During any
period in which the Prospectus relating to the Placement Shares is required to
be delivered by the Agent under the Securities Act with respect to the offer and
sale of the Placement Shares, the Company will use its reasonable best efforts
to cause the Placement Shares to be listed on the Exchange.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to the Agent and its counsel (at the
expense of the Company) copies of the Registration Statement, the Prospectus
(including all Incorporated Documents) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all Incorporated Documents
filed with the Commission during such period), in each case as soon as
reasonably practicable and in such quantities as the Agent may from time to time
reasonably request and, at the Agent’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to the Agent to the extent such
document is available on EDGAR.

 

(f)                                   Earnings Statement.  The Company will make
generally available to its security holders as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earnings statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

22

--------------------------------------------------------------------------------


 

(h)                                 Notice of Other Sales.  Without the prior
written consent of Agent, the Company will not, directly or indirectly, offer to
sell, sell, contract to sell, grant any option to sell or otherwise dispose of
any Common Stock (other than the Placement Shares offered pursuant to this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to Agent hereunder and ending on the fifth
(5th) Trading Day immediately following the final Settlement Date with respect
to Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at-the-market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the later of the termination of this Agreement
and the sixtieth (60th) day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice; provided,
however, that such restrictions will not apply in connection with the Company’s
issuance or sale of (i) Common Stock, options to purchase Common Stock or
restricted stock units or stock awards or Common Stock issuable upon the
exercise or vesting of options or other equity awards, pursuant to any employee
or director stock option or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented, (ii) Common Stock issuable upon conversion of
securities or the exercise or vesting of warrants, options or other rights in
effect or outstanding, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, other business combinations or strategic alliances, or
offered and sold in privately negotiated transactions with vendors, customers,
investors, strategic partners or potential strategic partners, occurring after
the date of this Agreement which are not issued for capital raising purposes and
conducted in a manner so as not to be integrated with the offering of Placement
Shares hereby.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice, advise the Agent
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agent pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  The Company
will cooperate with any reasonable due diligence review conducted by the Agent
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as the Agent may reasonably request.

 

(k)                                 Required Filings Relating to Placement of
Placement Shares.  The Company agrees that on such dates as the Securities Act
shall require the filing of a prospectus supplement with respect to the sale of
Placement Shares hereunder, the Company will (i) file a

 

23

--------------------------------------------------------------------------------


 

prospectus supplement with the Commission under the applicable paragraph of
Rule 424(b) under the Securities Act (each and every filing date under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through the
Agent, the Net Proceeds to the Company and the compensation payable by the
Company to the Agent with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.

 

(l)                                     Representation Dates; Certificate. 
(1) On or prior to the date of the first Placement Notice and (2) following
delivery of the first Placement Notice each time during the term of this
Agreement that the Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial statements or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”);

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such
Form 8-K is material) with a certificate, in the form attached hereto as
Exhibit 7(l).  The requirement to provide a certificate under this
Section 7(l) shall be waived for any Representation Date occurring at a time at
which no Placement Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers instructions for the sale of
Placement Shares hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date. 
Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide the Agent with a certificate under this Section 7(l),
then before the Company delivers the instructions for the sale of Placement
Shares or the Agent sells any Placement Shares pursuant to such instructions,
the Company shall provide the Agent with a certificate in conformity with this
Section 7(l) dated as of the date that the instructions for the sale of
Placement Shares are issued.

 

24

--------------------------------------------------------------------------------


 

(m)                             Legal Opinions.  (1) On or prior to the date of
the first Placement Notice and (2) if requested by the Agent, within five
(5) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(l) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause to be furnished to the Agent a written
opinion of each of (A) Cooley LLP (“Company Counsel”), or other counsel
satisfactory to the Agent and (B) McDonnell Boehnen Hulbert & Berghoff LLP (“IP
Counsel”), or other counsel satisfactory to the Agent, in each case in form and
substance satisfactory to Agent and its counsel, respectively, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented; provided, however, the Company shall be required to
furnish to Agent no more than one opinion from each of Company Counsel and the
IP Counsel hereunder per calendar quarter and the Company shall not be required
to furnish any such letter if the Company does not intend to deliver a Placement
Notice in such calendar quarter until such time as the Company delivers its next
Placement Notice; provided, further, that in lieu of such opinions for
subsequent periodic filings under the Exchange Act, counsel may furnish the
Agent with a letter (a “Reliance Letter”) to the effect that the Agent may rely
on a prior opinion delivered under this Section 7(m) to the same extent as if it
were dated the date of such letter (except that statements in such prior opinion
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented as of the date of the Reliance Letter).  Notwithstanding
anything to the contrary set forth herein, each obligation of the Company to
cause to be furnished to the Agent a negative assurance letter of Company
Counsel shall be conditioned upon the concurrent delivery to the Agent by
counsel reasonably acceptable to the Agent (“Agent Counsel”) of a letter
covering statements substantially similar to those covered by such negative
assurance letter of Company Counsel.

 

(n)                                 Comfort Letter.  (1) On or prior to the date
of the first Placement Notice and (2) within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit 7(l) for which no waiver is
applicable and excluding the date of this Agreement, the Company shall cause its
independent registered public accounting firm to furnish the Agent letters (the
“Comfort Letters”), dated the date the Comfort Letter is delivered, which shall
meet the requirements set forth in this Section 7(n); provided, that if
requested by the Agent, the Company shall cause a Comfort Letter to be furnished
to the Agent within ten (10) Trading Days of the date of occurrence of any
material transaction or event requiring the filing of a Current Report on
Form 8-K containing material financial information, including the restatement of
the Company’s financial statements.  The Comfort Letter from the Company’s
independent registered public accounting firm shall be in a form and substance
reasonably satisfactory to the Agent, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

25

--------------------------------------------------------------------------------


 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, (i) take any action designed to cause or result in, or
that constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of Placement Shares or (ii) sell, bid for, or
purchase the Placement Shares, or pay anyone any compensation for soliciting
purchases of the Placement Shares other than the Agent.  Nothing to the contrary
in this Agreement shall prohibit the Company, at any time at which a Placement
Notice is not in effect, from engaging in sales of its Common Stock through
public offerings, private placements or otherwise, including through
underwriters or placement agents.

 

(p)                                 Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor any of its Subsidiaries will be or become, at any time prior to the
termination of this Agreement, required to register as an “investment company,”
as such term is defined in the Investment Company Act.

 

(q)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and the Agent in its
capacity as agent hereunder, neither the Agent nor the Company (including its
agents and representatives, other than the Agent in its capacity as such) will
make, use, prepare, authorize, approve or refer to any written communication (as
defined in Rule 405 under the Securities Act), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
Placement Shares hereunder.

 

(r)                                    Blue Sky and Other Qualifications.  The
Company will use its commercially reasonable efforts, in cooperation with the
Agent, to qualify the Placement Shares for offering and sale, or to obtain an
exemption for the Placement Shares to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Agent may designate and to maintain such qualifications and exemptions in
effect for so long as required for the distribution of the Placement Shares (but
in no event for less than one year from the date of this Agreement); provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.  In each jurisdiction in which the Placement Shares
have been so qualified or exempt, the Company will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

(s)                                   Sarbanes-Oxley Act.  The Company and the
Subsidiaries will maintain and keep accurate books and records reflecting their
assets and maintain internal accounting controls in a manner designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP and including those policies and procedures that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit the
preparation of the Company’s financial statements in accordance with GAAP,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide

 

26

--------------------------------------------------------------------------------


 

reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements.  The Company and the Subsidiaries
will maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.

 

(t)                                    Secretary’s Certificate; Further
Documentation.  On or prior to the date of the first Placement Notice, the
Company shall deliver to the Agent a certificate of the Secretary of the Company
and attested to by an executive officer of the Company, dated as of such date,
certifying as to (i) the Certificate of Incorporation of the Company, (ii) the
By-laws of the Company, (iii) the resolutions of the Board of Directors of the
Company, or a duly authorized committee of the Board of Directors, authorizing
the execution, delivery and performance of this Agreement and the issuance of
the Placement Shares and (iv) the incumbency of the officers duly authorized to
execute this Agreement and the other documents contemplated by this Agreement. 
Within five (5) Trading Days of each Representation Date, the Company shall have
furnished to the Agent such further information, certificates and documents as
the Agent may reasonably request.

 

8.                                      Payment of Expenses.  The Company will
pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation and filing of the Registration
Statement, including any fees required by the Commission, and the printing or
electronic delivery of the Prospectus as originally filed and of each amendment
and supplement thereto, in such number as the Agent shall reasonably deem
necessary, (ii) the printing and delivery to the Agent of this Agreement and
such other documents as may be required in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to the Agent, including any stock or other transfer taxes and
any capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to the Agent, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company,
(v) the out-of-pocket expenses of the Agent (including, without limitation, the
fees and disbursements of the counsel to the Agent), payable upon the execution
of this Agreement, in an amount not to exceed $50,000; (vi) the qualification or
exemption of the Placement Shares under state securities laws in accordance with
the provisions of Section 7(r) hereof, including filing fees, but excluding fees
of the Agent’s counsel, (vii) the printing and delivery to the Agent of copies
of any Permitted Issuer Free Writing Prospectus and the Prospectus and any
amendments or supplements thereto in such number as the Agent shall reasonably
deem necessary, (viii) the preparation, printing and delivery to the Agent of
copies of the blue sky

 

27

--------------------------------------------------------------------------------


 

survey, (ix) the fees and expenses of the transfer agent and registrar for the
Common Stock, (x) the filing and other fees incident to any review by FINRA of
the terms of the sale of the Placement Shares including the fees of the Agent’s
counsel (subject to the cap, set forth in clause (v) above), and (xi) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.

 

9.                                      Representations and Covenants of Agent.
Agent represents and warrants that it is duly registered as a broker-dealer
under FINRA, the Exchange Act and the applicable statutes and regulations of
each state in which the Placement Shares will be offered and sold, except such
states in which Agent is exempt from registration or such registration is not
otherwise required. Agent shall continue, for the term of this Agreement, to be
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which Agent is exempt from
registration or such registration is not otherwise required, during the term of
this Agreement. Agent will comply with all applicable law and regulations in
connection with the Placement Shares, including but not limited to Regulation M.

 

10.                               Conditions to Agent’s Obligations.  The
obligations of the Agent hereunder with respect to a Placement will be subject
to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder, to the completion by the Agent of a due diligence
review satisfactory to it in its reasonable judgment, and to the continuing
satisfaction (or waiver by the Agent in its sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the sale of all Placement Shares contemplated to be issued by any Placement
Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus if
such post effective amendments or supplements have not been made and become
effective; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Placement
Shares for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; or (iv) the occurrence of any event that makes any
material statement made in the Registration Statement or the Prospectus or any
material document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or material incorporated documents so
that, in the case of the Registration Statement, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading and so that, in the case of the Prospectus, it will not contain
any materially untrue statement of a material fact or omit to state any material
fact required to be

 

28

--------------------------------------------------------------------------------


 

stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(c)                                  No Misstatement or Material Omission.  The
Agent shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Agent’s reasonable opinion is material, or omits to state a
fact that in the Agent’s reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
would reasonably be expected to cause a Material Adverse Effect, or a
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of the Agent (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

 

(e)                                  Legal Opinion.  The Agent shall have
received the opinions and letters, as applicable, of Company Counsel and the IP
Counsel required to be delivered pursuant to Section 7(m) on or before the date
on which such delivery of such opinion is required pursuant to Section 7(m).

 

(f)                                   Comfort Letter.  The Agent shall have
received the Comfort Letter required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(n).

 

(g)                                  Representation Certificate.  The Agent
shall have received the certificate required to be delivered pursuant to
Section 7(l) on or before the date on which delivery of such certificate is
required pursuant to Section 7(l).

 

(h)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on the Exchange and the Common Stock shall not
have been delisted from the Exchange.

 

(i)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(l), the
Company shall have furnished to the Agent such appropriate further information,
certificates and other documents as the Agent may reasonably request and which
are customarily furnished by an issuer of securities in connection with a
securities offering.  All such certificates and other documents will be in
compliance with the provisions hereof.

 

(j)                                    Securities Act Filings Made.  All filings
with the Commission with respect to the Placement Shares required by Rule 424
under the Securities Act to have been filed prior to

 

29

--------------------------------------------------------------------------------


 

the issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(k)                                 Approval for Listing.  The Placement Shares
shall either have been approved for listing on the Exchange, subject only to
notice of issuance, or the Company shall have filed an application for listing
of the Placement Shares on the Exchange at, or prior to, the issuance of any
Placement Notice.

 

(l)                                     FINRA.  If applicable, FINRA shall have
raised no objection to the terms of this offering and the amount of compensation
allowable or payable to the Agent as described in the Prospectus.

 

(m)                             No Termination Event.  There shall not have
occurred any event that would permit the Agent to terminate this Agreement
pursuant to Section 13(a).

 

11.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless the Agent, its partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
included in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that any
such settlement is effected with the written consent of the Company, which
consent shall not unreasonably be delayed or withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above,

 

30

--------------------------------------------------------------------------------


 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by the Agent expressly for use in the Registration Statement (or any
amendment thereto), or in any related Issuer Free Writing Prospectus or the
Prospectus (or any amendment or supplement thereto).

 

(b)                                 Agent Indemnification.  Agent agrees to
indemnify and hold harmless the Company and its directors and each officer and
director of the Company who signed the Registration Statement, and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 11(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) or any Issuer Free Writing Prospectus in reliance upon and
in conformity with information furnished to the Company in writing by the Agent
expressly for use therein.  The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the seventh
and eighth paragraphs under the caption “Plan of Distribution” in the
Prospectus.

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 11 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 11, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 11 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 11 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party.  If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense. 
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or

 

31

--------------------------------------------------------------------------------


 

potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such fees, disbursements and other charges will be reimbursed by
the indemnifying party after the indemnifying party receives a written invoice
relating to the fees, disbursements and other charges in reasonable detail.  An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent if such consent is required
by this Section 11(c).  No indemnifying party shall, without the prior written
consent of each indemnified party, settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action or proceeding
relating to the matters contemplated by this Section 11 (whether or not any
indemnified party is a party thereto), unless such settlement, compromise or
consent (1) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(2) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 11 is applicable in
accordance with its terms but for any reason is held to be unavailable from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted, but
after deducting any contribution received by the Company from persons other than
the Agent, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand.  The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total Net Proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent (before deducting expenses) from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and the Agent, on the
other hand, with respect to the statements or omission that resulted in such
loss, claim, liability, expense or damage, or action in respect thereof, as well
as any other relevant equitable considerations with respect to such offering. 
Such relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged

 

32

--------------------------------------------------------------------------------


 

omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 11(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein.  The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this
Section 11(d) shall be deemed to include, for the purpose of this Section 11(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 11(c) hereof.  Notwithstanding the foregoing
provisions of this Section 11(d), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 11(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof.  Any party entitled to contribution,
promptly after receipt of notice of commencement of any action against such
party in respect of which a claim for contribution may be made under this
Section 11(d), will notify any such party or parties from whom contribution may
be sought, but the omission to so notify will not relieve that party or parties
from whom contribution may be sought from any other obligation it or they may
have under this Section 11(d) except to the extent that the failure to so notify
such other party materially prejudiced the substantive rights or defenses of the
party from whom contribution is sought.  Except for a settlement entered into
pursuant to the last sentence of Section 11(c) hereof, no party will be liable
for contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 11(c) hereof.

 

12.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 11 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of the Agent,
any controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

13.                               Termination.

 

(a)                                 The Agent may terminate this Agreement, by
notice to the Company, as hereinafter specified at any time (1) if there has
been, since the time of execution of this Agreement or since the date as of
which information is given in the Prospectus, any change, or any development or
event involving a prospective change, in the condition, financial or otherwise,
or in the business, properties, earnings, results of operations or prospects of
the Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is

 

33

--------------------------------------------------------------------------------


 

material and adverse and makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Agent, impracticable or inadvisable
to market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Common Stock has been suspended or
limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities.  Any such termination shall be without liability of any party
to any other party except that the provisions of Section 8 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination.  If the
Agent elects to terminate this Agreement as provided in this Section 13(a), the
Agent shall provide the required notice as specified in Section 14 (Notices).

 

(b)                                 The Company shall have the right, by giving
five (5) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8, Section 11, Section 12, Section 18, Section 19
and Section 20 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  The Agent shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8, Section 11, Section 12, Section 18 and
Section 19 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 13(a), (b), or (c) above or
otherwise by mutual agreement of the parties; provided, however, that any such
termination by mutual agreement shall in all cases be deemed to provide that
Section 8, Section 11, Section 12, Section 18 and Section 19 shall remain in
full force and effect.

 

(e)                                  Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Agent or the Company, as
the case may be.  If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

 

34

--------------------------------------------------------------------------------


 

14.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to the Agent, shall be delivered to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:                                         Capital Markets

Facsimile:                                         (212) 307-3730

 

with copies to

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:                                         General Counsel

Facsimile:                                         (212) 307-3730

 

and with a copy to:

 

Latham & Watkins LLP

12670 High Bluff Drive
San Diego, CA 92130
Attention:                                         Cheston J. Larson, Esq.
Facsimile:                                         (858) 523-5450

 

and if to the Company, shall be delivered to:

 

Rigel Pharmaceuticals, Inc.

1180 Veterans Blvd.

South San Francisco, CA 94080
Attention:                                         General Counsel
Facsimile:                                         (650) 624-1133

 

with a copy to:

 

Cooley LLP

101 California Street, 5th Floor
San Francisco, CA 94111
Attention:                                         David Peinsipp, Esq.
Facsimile:                                         (415) 693-2222

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) by Electronic
Notice as set forth in the next paragraph, (iii) on the next Business Day after

 

35

--------------------------------------------------------------------------------


 

timely delivery to a nationally-recognized overnight courier or (iv) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid).  For purposes of
this Agreement, “Business Day” shall mean any day on which the Exchange and
commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

15.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Agent and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 11 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate, so long as such affiliate is a registered broker-dealer, thereof
without obtaining the Company’s consent.

 

16.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split, stock dividend or
similar event effected with respect to the Placement Shares.

 

17.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof.  Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and the Agent.  In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

18.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY
IRREVOCABLY WAIVES, TO

 

36

--------------------------------------------------------------------------------


 

THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

19.                               CONSENT TO JURISDICTION. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

20.                               Use of
Information.                                    The Agent may not provide any
information gained in connection with this Agreement and the transactions
contemplated by this Agreement, including due diligence, to any third party
other than its legal counsel advising it on this Agreement unless expressly
approved by the Company in writing.

 

21.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery of an
executed Agreement by one party to the other may be made by facsimile
transmission.

 

22.                               Effect of Headings.

 

The section and exhibit headings herein are for convenience only and shall not
affect the construction hereof.

 

37

--------------------------------------------------------------------------------


 

23.          Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of the Agent, which consent shall not be unreasonably withheld,
conditioned or delayed, and the Agent represents, warrants and agrees that,
unless it obtains the prior consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed, it has not made and will not make
any offer relating to the Placement Shares that would constitute an Issuer Free
Writing Prospectus, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405, required to be filed with the Commission. 
Any such free writing prospectus consented to by the Agent or by the Company, as
the case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.”  The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping.  For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit 23 hereto
are Permitted Free Writing Prospectuses.

 

24.          Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that:

 

(a)           the Agent is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agent, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether or not the Agent has advised or is
advising the Company on other matters, and the Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;

 

(b)           it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(c)           The Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;

 

(d)           it is aware that the Agent and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Agent has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

 

(e)           it waives, to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement and agrees that the Agent shall not have any liability (whether direct
or indirect, in contract, tort or otherwise) to it in respect of such a

 

38

--------------------------------------------------------------------------------


 

fiduciary duty claim or to any person asserting a fiduciary duty claim on its
behalf or in right of it or the Company, employees or creditors of Company,
other than in respect of the Agent’s obligations under this Agreement and to
keep information provided by the Company to the Agent and the Agent’s counsel
confidential to the extent not otherwise publicly-available.

 

25.          Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act Regulations.

 

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Signature Page Follows]

 

39

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

 

Very truly yours,

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Ryan Maynard

 

 

Name: Ryan Maynard

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ACCEPTED as of the date first-above written:

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

By:

/s/ Jeffrey Lumby

 

 

Name: Jeffrey Lumby

 

 

Title: Senior Managing Director

 

[SIGNATURE PAGE]

RIGEL PHARMACEUTICALS, INC. — SALES AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

--------------------------------------------------------------------------------

 

FORM OF PLACEMENT NOTICE

 

--------------------------------------------------------------------------------

 

From:

Rigel Pharmaceuticals, Inc.

 

 

To:

Cantor Fitzgerald & Co.

 

Attention:

 

 

 

 

Subject:

Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Rigel Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated [ · ], 2015, the
Company hereby requests that the Agent sell up to              of the Company’s
Common Stock, par value $0.001 per share, at a minimum market price of $       
per share, during the time period beginning [month, day, time] and ending
[month, day, time].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

Raul Rodriguez

 

Ryan Maynard

 

The Agent

 

Jeff Lumby

 

Josh Feldman

 

Sameer Vasudev

 

With copies to:

 

CFControlledEquityOffering@cantor.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

--------------------------------------------------------------------------------

 

Rigel Pharmaceuticals Limited, a private limited company registered in England
and Wales

 

--------------------------------------------------------------------------------


 

EXHIBIT 7(l)

 

Form of Representation Date Certificate

 

The undersigned, the duly qualified and elected                             , of
Rigel Pharmaceuticals, Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to
Section 7(l) of the Sales Agreement, dated [ · ], 2015 (the “Sales Agreement”),
between the Company and Cantor Fitzgerald & Co., that to the best of the
knowledge of the undersigned:

 

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof with the same force and effect as
if expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date; and

 

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 23

 

Permitted Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------